t c memo united_states tax_court emmanuel owens petitioner v commissioner of internal revenue respondent docket no filed date r determined a deficiency in p’s income_tax for the tax_year based on p’s failure to substantiate a deduction claimed on form_1040 u s individual_income_tax_return schedule a itemized_deductions held p is liable for the deficiency emmanuel owens pro_se tracey b leibowitz for respondent memorandum findings_of_fact and opinion wherry judge this case is before the court on a petition for redetermination of an income_tax deficiency that respondent determined for petitioner’s tax_year first we address whether his amended_return affects the outcome of the case then we decide whether petitioner substantiated a deduction claimed on schedule a itemized_deductions findings_of_fact some of the facts have been stipulated and the stipulated facts and the accompanying exhibits are hereby incorporated by reference into our findings at the time he filed his petition petitioner resided in florida in petitioner was employed by miami-dade county as a full-time corrections officer and reported dollar_figure of wage income on his form_1040 u s individual_income_tax_return petitioner claimed an itemized_deduction of dollar_figure for job-related expenses on line of his schedule a respondent disallowed this claimed deduction in the notice_of_deficiency issued on date in which respondent determined an income_tax deficiency of dollar_figure arising solely from this adjustment petitioner filed a timely petition with this court on date contesting the deduction disallowance and denying liability for the deficiency a trial was held on date in miami florida to support his claimed schedule a deduction petitioner filed as an attachment to his form_1040 form_2106 employee business_expenses on the form_2106 he listed his occupation as correction officer he categorized the components of the deduction as follows dollar_figure for vehicle expense dollar_figure for parking fees tolls and transportation including train bus etc dollar_figure for travel expense while away_from_home_overnight and dollar_figure of business_expenses not included in the previous amounts at trial petitioner introduced a copy of form 1040x amended u s individual_income_tax_return for the tax_year recharacterizing portions of his schedule a deduction as deductions claimed on schedule c profit or loss from business incurred in a new different business petitioner introduced a number of exhibits relating to this new business we will therefore address the amended_return first and then the original return i burden_of_proof opinion the commissioner’s determination_of_a_deficiency is presumed correct and the taxpayer bears the burden of proving that the determination is improper see rule a 290_us_111 however pursuant to sec_7491 the burden_of_proof on factual issues that affect the taxpayer’s tax_liability may be shifted to the commissioner where the taxpayer introduces credible_evidence with respect to such issue the burden will shift only if the taxpayer has inter alia complied with substantiation requirements pursuant to the code and maintained all records required under this title and has cooperated with reasonable requests by the secretary for witnesses information documents meetings and interviews sec_7491 petitioner did not contend that the burden should shift and he failed to introduce credible_evidence maintain required records or comply with the substantiation requirements accordingly the burden_of_proof remains on petitioner ii amended_return although petitioner signed his original tax_return under penalty of perjury at trial he introduced a copy of form 1040x with entirely different sources for his claimed expenses he explained that while his original return was under audit his accountant decided that the return should have been filed differently and prepared an amended_return it appears that the 1unless otherwise indicated section references are to the internal_revenue_code_of_1986 as amended and in effect for the tax_year at issue all rule references are to the tax_court rules_of_practice and procedure amended_return was prepared on date well after the notice_of_deficiency was issued on date and was not signed by petitioner until the date of the trial date we note that the ‘treatment of amended returns is a matter of internal administration and solely within the discretion of the commissioner ’ 712_f2d_199 5th cir quoting 693_f2d_298 n 3d cir revg t c memo respondent never indicated that he would accept or had accepted the amended tax_return we decide petitioner’s case on the basis of the trial record and his original tax_return see 122_fedappx_788 5th cir even if the commissioner had a legal duty to accept the amended_return it would have no impact on the deficiencies upheld by the tax_court because they were issued before the taxpayer attempted to submit his amended_return and amended returns do not vitiate deficiencies that have already been issued affg tcmemo_2004_67 further the internal_revenue_code does not explicitly provide 2we note that even if petitioner’s amended_return had been an attempt on his part to abandon the itemized_deductions and substitute a claim for schedule c deductions it did not relieve petitioner of the burden of establishing the deductible nature and amount of the items in dispute outerbridge v commissioner tcmemo_2009_173 affd without published opinion aftr 2d ustc par big_number 4th cir either for a taxpayer’s filing or for the commissioner’s acceptance of an amended_return instead an amended_return is a creature of administrative origin and grace 464_us_386 iii expense deductions a general rules deductions are a matter of legislative grace and the taxpayer must maintain adequate_records to substantiate the amounts of any deductions or credits claimed sec_6001 the taxpayer shall keep such records 503_us_79 sec_1_6001-1 income_tax regs taxpayers must maintain records relating to their income and expenses and must prove their entitlement to all claimed deductions credits and expenses in controversy see sec_6001 sec_162 authorizes a deduction for all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business a trade_or_business expense is ordinary for purposes of sec_162 if it is normal or customary within a particular trade business or industry and is necessary if it is appropriate and helpful for the development of the business 320_us_467 308_us_488 any amount claimed as a business_expense must be substantiated sec_6001 65_tc_87 affd 540_f2d_821 5th cir the taxpayer bears the burden of proving that the claimed expenses were ordinary and necessary as required by sec_162 rule a welch v helvering supra sec_1_6001-1 income_tax regs if a taxpayer claims a business_expense the court may allow a deduction even where the taxpayer is unable to fully substantiate the expense provided the court has an evidentiary basis for doing so 39_f2d_540 2d cir 85_tc_731 but see sec_1_274-5t temporary income_tax regs fed reg date in such an instance the court is permitted to approximate the allowable expense bearing heavily against the taxpayer whose inexactitude is of his or her own making cohan v commissioner supra pincite the record must contain sufficient evidence to provide a basis upon which the estimate may be made and to permit us to conclude that those expenses were deductible expenses rather than nondeductible personal expenses 245_f2d_559 5th cir vanicek v commissioner supra pincite in certain circumstances the taxpayer must meet specific substantiation requirements in addition to those of sec_162 which are not subject_to the cohan doctrine see eg sec_274 to satisfy the adequate_records requirement of sec_274 a taxpayer must maintain records and documentary_evidence that in combination are sufficient to establish each element of an expenditure or use sec_1_274-5t and temporary income_tax regs fed reg date although a contemporaneous log is not required corroborative evidence to support a taxpayer’s reconstruction of the elements of the expenditure or use must have a high degree of probative value to elevate such statement to the level of credibility of a contemporaneous record sec_1_274-5t temporary income_tax regs supra b schedule a deduction this court has long followed the maxim that every person who works for compensation is engaged in the business of earning his pay 269_f2d_108 4th cir affg tcmemo_1958_60 therefore petitioner may deduct all the ordinary and necessary expenses paid_or_incurred during the taxable_year in earning his pay provided that he meets the substantiation requirements discussed above see sec_162 sec_274 petitioner did not present any evidence to substantiate the claimed schedule a deduction instead despite having signed and sworn to the original return under penalty of perjury he chose during his testimony at trial to focus exclusively on the business_expense deductions claimed on his amended_return and paid no attention to his original return we note that most components of petitioner’s listed schedule a deduction are subject_to the heightened substantiation requirements of sec_274 however as petitioner did not attempt to substantiate the expenses at all he failed to meet his burden of substantiation and consequently none of the claimed dollar_figure schedule a deduction is allowable c startup expenditures we note that even if we considered the claims in the amended_return the result would be no different petitioner failed to establish that his claimed real_estate investment business was in fact an ongoing business for profit as required by sec_162 at trial petitioner explained that he was in the process of establishing a business and that it was in its startup phase during the tax_year at issue petitioner failed to explain the business and never discussed how the receipts for alleged deductible expenditures contained in the exhibits were related to a business_purpose 3petitioner also indicated he had a management business that ran several entities that he could make an income off of initially it was the real_estate investing and then it was other entities that i tried to make an income off of and i did try and establish an llc in he did not however explain these other businesses he failed to establish that they were operational or produced any gross_income during or had specific ordinary and necessary documented expenses pursuant to sec_195 startup or preopening expenditures are generally not deductible however at the election of the taxpayer a limited amount of startup expenditures may be deducted for the year in which a trade_or_business begins and the remainder may be amortized over the 180-month period beginning with the month in which the active trade_or_business begins see sec_195 c the taxpayer bears the burden of proving that he or she executed such a timely election see sec_195 krebs v commissioner tcmemo_1992_154 sec_1_195-1 income_tax regs petitioner made no attempt to explain his business at trial there is no evidence in the record that petitioner’s business in fact existed or was in operation in petitioner did not present evidence that the business had ever generated revenue or that he had claimed expense deductions relating to it in prior tax years consequently petitioner may not deduct these expenditures in we also note that even if we found that petitioner’s business was in existence in we would still disallow the claimed schedule c business_expense deductions petitioner failed to meet the substantiation requirements discussed above at trial he did not adequately explain the exhibits nor how the claimed expenses were related to the business the court has considered all of petitioner’s contentions arguments requests and statements to the extent not discussed herein we conclude that they are meritless moot or irrelevant to reflect the foregoing decision will be entered for respondent
